Exhibit 10.1
PROMISSORY NOTE

          $350,000.00       April 9, 2010

FOR VALUE RECEIVED, the undersigned, Here Media Inc., a Delaware corporation,
with the principal place of business at 10990 Wilshire Blvd., Penthouse, Los
Angeles, CA 90024 (“Maker”), promises to pay to the order of Stephen Jarchow, an
individual, who has a place of business at 8411 Preston Road Suite 650 Dallas,
TX 75225 (“Lender”), the principal sum of THREE-HUNDRED FIFTY THOUSAND DOLLARS
($350,000), together with all accrued interest on the unpaid principal balance
hereof as set forth herein. All payments under this Promissory Note (this
“Note”) are payable at the address of Lender, or such other place as the holder
hereof may reasonably direct, in lawful money of the United States of America.
Interest accrues on the outstanding principal balance under this Note at the
rate of ten percent (10%) per annum from the date hereof, and is payable monthly
as indicated on the attached Schedule until the principal under this Note is
paid in full.
Principal and interest shall be paid in monthly installments according to the
attached Schedule (“Amortization Information”). The first monthly installment is
due and payable on the third day of May, 2010, and on the first business day of
each succeeding month thereafter until fully paid.
This Note may be prepaid in whole or in part without penalty or premium, at any
time from the date of this Note until this Note is payable in full. Any payment
on this Note, whether a prepayment or otherwise, is to be applied first against
fees or charges due hereunder, then against interest and then against the
principal of this Note in inverse order of maturity. No partial prepayment on
this Note excuses any future payments of interest or principal as long as any
such amounts remain unpaid.
The holder of this Note has the right to accelerate this Note and declare all
outstanding and unpaid principal and interest immediately due and payable upon
the failure of Maker to make any payment due hereunder after the same becomes
due and payable after the holder of this Note has given Maker five (5) business
days notice to cure any default hereunder. Notwithstanding the above, if a
bankruptcy, liquidation, dissolution or similar proceeding is instituted by or
against Maker under any bankruptcy, insolvency or similar law now or hereafter
in effect, and in the case of any such institution against Maker, the same is
not dismissed within 30 days, all outstanding and unpaid principal and interest
under this Note becomes immediately due and payable without any action on the
part of Lender or the holder hereof.
This Note and the rights and obligations of Maker and the holder hereof are to
be governed by and construed and interpreted in accordance with the laws of the
State of California applicable to contracts made and to be performed wholly
within California, without regard to choice or conflict of laws rules.
All provisions of this Note are binding upon and are enforceable by or against
Maker and its heirs, executors, administrators or other legal representatives
and successors and assigns.
The holder of this Note is not required to renew, extend or refinance this Note
or any amounts due under this Note.
The debt represented by this Note is a business loan.

                  By:   /s/ TONY SHYNGLE         Tony Shyngle, CFO        Here
Media Inc.   

 

 



--------------------------------------------------------------------------------



 



Schedule
Amortization Information

                         
Interest Rate:
    10.0 %   Number of Years:     0    
Amount of Loan:
  $ 350,000.00     Number of Months:     3    
Amount of Payment:
  varies according to
installment                  

                                  Installment   Principle     Interest    
Payment     Loan Balance  
1 (May 3, 2010)
  $ 75,000.00     $ 2,876.71     $ 77,876.71     $ 272,123.29  
2 (June 1, 2010)
  $ 75,000.00     $ 2,260.27     $ 77,260.27     $ 194,863.02  
3 (July 1, 2010)
  $ 200,000.00     $ 1,443.84     $ 201,643.84     $ 0.00  

Notwithstanding the foregoing Amortization Information, when and as Maker
receives funds from the following advertising deals, Maker will pay such funds
directly to Holder’s bank account as directed by Holder until payment is
satisfied in full:

1.  
Wells Fargo Bank, N.A. / “Money Minute” advertising
  2.  
2010 AT&T Mobility Retail Youth Full Year Plan / “Team Out” advertising
  3.  
Digitas, Inc. (d/b/a/ Digitas Health) for AstraZeneca / “Ask the doctor”
advertising

Amortization Summary

         
Total Interest:
  $ 6,780.82    
Amount of Loan:
  $ 350,000.00    
Total Loan Cost:
  $ 356,780.82  

 

 